Citation Nr: 0006102	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-16 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a disability manifested 
by a lack of stamina, to include anemia, claimed as due to 
radiation exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 1946 and June 1947 rating decisions, service 
connection was denied for subnormal blood condition, 
tiredness, light headedness, and generalized aching. 
Subsequent to those rating decisions, new VA regulations were 
implemented regarding eligibility for service connection for 
disabilities based on exposure to ionizing radiation.  When a 
provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements of entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  Spencer 
v. Brown, 4 Vet. App. 283, 288 (1993).  Also, the veteran has 
asserted that, in addition to a lack of stamina, he has low 
hemoglobin.  Therefore, the issue is as stated on the title 
page.

At a December 1997 hearing before an RO hearing officer, the 
veteran testified that his cardiovascular disability could be 
related to radiation exposure (as an X-ray technician) in 
service.  Also, in a November 1999 statement, he indicated 
that he wanted reimbursement for private medical treatment 
that received in 1940s.  These matters are referred to the RO 
for any necessary clarification and appropriate action.


FINDING OF FACT

There is no competent evidence that the veteran currently has 
anemia or that he has any current disability manifested by a 
lack of stamina that is related to active service, including 
exposure to ionizing radiation during active service.


CONCLUSION OF LAW

The veteran's claim for service connection for a disability 
manifested by a lack of stamina, to include anemia, claimed 
as due to radiation exposure is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reveal that on the entrance 
examination no relevant abnormalities were noted.  A May 1944 
blood test revealed that the red blood cell count was 
5,150,000; the white blood cell count was 4,200; and 
hemoglobin was 95 percent.  September 1945 serology testing 
revealed that the Kahn examination was negative; the white 
blood count was 6,000, and the hemoglobin was 15.5 grams-100 
percent.  On separation examination, all body systems were 
found to be normal and anemia was not diagnosed.  The 
veteran's WD AGO Form 100 indicates that, for forty-seven 
months, his military occupational specialty was X-ray 
technician.

In a June 1946 statement, a private physician noted that for 
the past year the veteran had felt tired and weak with pains 
and aching over his body that prevented him from performing 
ordinary duties.  The physician indicated that the physical 
examination was essentially normal.  The laboratory results 
were the following: 3,850,000 red blood cells; 5,200 white 
blood cells; and hemoglobin, 62 percent.  The diagnosis was 
suppression of blood formation from x-ray irradiation.  The 
physician's recommendation was liver extract therapy with 
restricted activity for three months to a year. 

In a July 1946 rating decision, service connection was denied 
for subnormal blood condition, tiredness, light-headedness, 
and generalized aching.  

In August 1946, the veteran underwent additional blood 
testing.  The results were the following: red blood cell 
count 4,530,000; white blood cell count 6,450; and 
hemoglobin, 98 percent.

In a June 1947 rating decision, service connection was again 
denied for subnormal blood condition, tiredness, light-
headedness, and generalized aching.

In a January 1994 statement, the veteran reported that, 
shortly after his discharge from active service, he developed 
severe aches and pains, particularly in the lower 
extremities.  He said that, after sleepless nights, the aches 
and pains were worse and that he had no stamina.  The veteran 
indicated that a blood test revealed that his hemoglobin was 
48 percent and that 85 percent was considered minimum.  He 
noted that, during a one and half year period, he was given 
liver extract shots twice a day for approximately six months 
and that the shots were tapered off for the remainder of that 
one and half year period.  The veteran indicated that he 
never fully recovered from that illness and that he currently 
did not have any stamina.  He intimated that he had periodic 
low-grade fevers with skin problems.  The veteran also 
reported that whenever he had the flu the recovery was very 
slow and difficult.
 
January 1995 private medical records reflect that the veteran 
had the following diagnoses: sick sinus syndrome, status post 
fully automatic pacing Cosmos Intermedics, March 1987; a 
history of percutaneous transluminal coronary angioplasties 
in 1992; asthma; coronary artery disease, status post 
coronary bypass graft; paroxysmal atrial fibrillation; 
diabetes mellitus controlled with diet; and cardiomyopathy, 
ischemic ejection fraction.  

In a January 1995 statement, the veteran indicated that a 
lack of stamina was his current disability and that it was 
due to his radiation sickness in 1946 and 1947.  In a May 
1997 statement, the veteran reported that his stamina had 
improved over the years, but that the recovery from the 
radiation sickness was not complete and his stamina never 
returned to the level it was at prior to his military 
service.  In a July 1997 statement, the veteran indicated 
that, other than a lack of stamina, he had no current illness 
related to radiation sickness.

At a December 1997 hearing held at the RO before a hearing 
officer, the veteran testified that he still had a lack of 
stamina due to his radiation sickness in 1946, but that he 
had not had any treatment for that symptom since 1940s.

The veteran was afforded a VA examination in January 1998.  
He reported the history of treatment in 1946 and 1947.  He 
indicated that he had a bone marrow aspirate from the sternum 
in the early 1960s.  He noted that he had taken iron 
supplements intermittently in the past, but that he did not 
currently take them.  He indicated that he did not have 
frequent infections or headaches.  He reported occasional 
numbness in the fingers and some shortness of breath on 
exertion.  The veteran indicated that he had used oxygen 
treatment intermittently in the past, but that it was during 
the time when he required cardiac surgery.  He reported that 
he did not have any current chest discomfort, but that he did 
have fatigue and weakness.  

Physical examination revealed that the veteran was not 
dyspneic or cyanotic at rest.  There were no abnormalities of 
the eyes, oropharynx, or neck.  No nodes were palpable, and 
the lungs were clear bilaterally.  The heart had a regular 
rhythm, with a systolic ejection murmur.  The abdomen was 
soft and non-tender.  There was no hepatosplenomegaly or 
mass.  The extremities had trace edema.  There was no 
cyanosis or clubbing, and the vascular flow was good.  The 
veteran's mental status was excellent.  The cranial nerves 
were intact, and no peripheral nerve deficiencies were noted.  
A complete blood count showed hemoglobin of 14.3; hematocrit 
of 44.1; a white blood cell count of 8,600; and a platelet 
count of 133,000.  It was noted that the veteran's complete 
blood count revealed a slight decrease in the platelet count 
with the normal range being between 140,000 and approximately 
400,000.  The examiner concluded that platelet count was 
slightly low, but that the hemoglobin, hematocrit, and white 
blood cell count were all within the normal range.  

At the October 1998 hearing held at the RO before a hearing 
officer, the veteran testified that his legs hurt when he had 
radiation sickness in the 1940s and that his legs still 
intermittently ached.  He indicated that he underwent liver 
function and blood tests very three months and that his 
hemoglobin was still low.  He also testified that his current 
doctor did not indicate that he had a current disability due 
to radiation exposure.  Transcript.  

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of well-grounded claims.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") has defined a well-grounded claim as a claim 
that is plausible.  In other words, a well-grounded claim is 
meritorious on its own or capable of substantiation.  If the 
claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not submitted evidence of a 
well-grounded claim, there is no duty to assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110.  Service connection may granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If a 
veteran had 90 days or more of service during wartime, and if 
primary anemia is manifested to a compensable degree within 
one year following discharge from service, the disorder will 
be considered to have been incurred in service.  This is a 
rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  However, there still must be a 
finding of a current disability.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

For a claim based on exposure to ionizing radiation, further 
development will be taken when the following three 
requirements are met: (1) the veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a radiogenic disease, and (3) such disease first 
became manifested with a certain period of time.  Anemia, a 
low platelet count, and a disability manifested by a lack of 
stamina are not considered radiogenic diseases under 
38 C.F.R. § 3.311(b)(2) (1999).  However, a disease not 
listed in 38 C.F.R. § 3.311(b)(2) (1999) will be considered a 
radiogenic disease when the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994); 38 C.F.R. § 3.311.

In order for a claim to be well grounded, there must be 
competent evidence of the following: A current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the 
disease identity is established, there is no requirement of 
an evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) (1999) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to her in-service experiences and 
symptoms, where the determinative issue involves a question 
of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Court has held that a hearing officer has a regulatory 
duty, pursuant to 38 C.F.R. § 3.103(c)(2) (1999), to suggest 
the submission of evidence that the claimant may have 
overlooked and which would be of advantage to the claimant's 
position.  Costantino v. West, 12 Vet. App. 517 (1999).

Analysis

The records reflects that the veteran had suppression of 
blood formation in June 1946, which a private doctor at that 
time related to exposure to ionizing radiation in service.  
He has reported that he continued to have a lack of stamina 
along with pain in the legs.  He also has several current 
disabilities including various cardiovascular disorders, 
asthma, diabetes mellitus, and low platelets.  However, there 
is no competent evidence that the veteran has currently has 
anemia or a current disability manifested by a lack of 
stamina and that such is related to active service.  

The veteran does not have a radiogenic disease listed under 
38 C.F.R. § 3.311(b)(2) (1999).  Although a private physician 
in a June 1946 statement indicated that the veteran had felt 
tired for the past year and that he had suppression of blood 
formation from x-ray irradiation, there is no competent 
evidence that the veteran still has suppression of blood 
formation from in-service x-ray irradiation or that he 
currently has anemia.  See 38 C.F.R. §§ 3.303(b), 3.307, 
3.309.  On the January 1998 VA examination, the hemoglobin, 
hematocrit, and white blood cell count were all within normal 
limits.  Anemia was not diagnosed.  Thus, there is no 
competent evidence that the veteran currently has anemia.  
See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 
143.  On that same examination, the veteran had a slightly 
low platelet count, but there is no competent medical 
evidence or opinion that the low platelet count is due to X-
ray exposure during service or is a manifestation of the 
suppression of blood formation in 1946.  Furthermore, the 
veteran has not presented any competent scientific or medical 
evidence that low platelet count or a disability manifested 
by a lack of stamina is a radiogenic disease.  No medical 
professional has related his current low platelet count or 
any current disability manifested by a lack of stamina to 
active service, including exposure to ionizing radiation.  
See Combee, 34 F.3d at 1044; 38 C.F.R. § 3.311.  

As to the veteran's testimony that he still has low 
hemoglobin, that assertion is not competent medical evidence 
for purposes of well grounding this claim since he is not 
shown to be qualified to determine the diagnosis or etiology 
of a medical condition, even though he is competent to report 
observable symptoms.  See Espiritu, 2 Vet. App. at 494-95.  
Although the veteran reported that he had had a lack of 
stamina and pain in the legs since his radiation sickness in 
1946, there is no competent evidence that relates a current 
disability to the veteran's reported continued 
symptomatology.  See Savage, 10 Vet. App. at 498.   The 
veteran's assertion that his lack of stamina is a residual of 
exposure to ionizing radiation is also not competent medical 
evidence.  A layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability.  Id. at 495-97.

In short, there is no competent evidence that the veteran has 
anemia or a current disability manifested by a lack of 
stamina that is related to active service, including exposure 
to ionizing radiation.  See Caluza, 7 Vet. App. at 506.  
Accordingly, this claim is not well grounded.

Other Considerations

While the veteran challenged the adequacy of his January 1998 
VA examination at his October 1998 hearing and although the 
representative in December 1999 written argument asserted 
that there is a duty to assist for a claim that is not well 
grounded, the Board notes that there is no duty to assist 
under 38 U.S.C.A. § 5107 in the absence of a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998).  More recently, the Court issued 
a decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  In other words, the veteran was 
not even entitled to a VA examination under 38 U.S.C.A. 
§ 5107 in the absence of a well-grounded claim. 

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the appellant has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.  In particular, the October 1998 hearing officer 
informed the veteran that he needed to present evidence of a 
current disability that was related to active service, 
including exposure to ionizing radiation.  The veteran 
indicated that no current doctor had related a current 
disability to radiation exposure. Therefore, the hearing 
officer did comply with 38 C.F.R. § 3.103(c)(2) (1999).  See 
Costantino, 12 Vet. App. at 520.  Furthermore, as to the 
veteran's assertion that he currently has low hemoglobin, he 
did not provide any medical records of that diagnosis and 
indicated, in a September 1998 statement and at his October 
1998 hearing, that his current doctors should not be 
contacted by the VA.  


ORDER

Service connection for a disorder manifested by a lack of 
stamina, to include anemia, is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

